DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov (WO2012/057758) in view of Jakubek (WO2015/187179).

Govyadinov teaches an inkjet printing system comprising:
Claims 1, 9 (method), 14 (method):
a microfluidic ejection assembly, including: a drop generator (paragraph 0005) for externally ejecting the ink composition (paragraph 0005), and a fluid pump for internally 

Claims 6, 13:
wherein the microfluidic ejection assembly includes a fluid feed channel that provides the ink composition to and receives the ink composition from a microfluidic recirculation flow path (figures 2, 4).

Claim 7:
wherein the microfluidic recirculation flow path has a generally unidirectional flow direction, wherein the fluid pump is positioned within the microfluidic recirculation flow path, and wherein the fluid pump is asymmetrically positioned upstream from a mid-point of the microfluidic recirculation flow path (figures 2, 4).

Claim 8:
a second drop generator for externally ejecting the ink composition at a second location, the fluid pump for internally inducing microfluidic recirculation flow of the ink composition into both the drop generator and the second drop generator (figures 2, 4)

However, Govyadinov does not teach:
(claim 1) an ink composition including: carbon black pigment, from 50 wt% to 80 wt% water, from 10  wt% to 40 wt% of an organic solvent system, and  from 0.5 wt% to 6 wt% polyurethane
(claims 2, 10, 15) wherein the organic solvent system includes from 5 wt% to 30 wt% solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units.
(claims 3) wherein the solvent is selectedfrom tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether, triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene 25 glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3-butanediol, 2-ethyl-2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5-pentadiol, 2-ethyl-1,3-hexanediol, 1-methoxy-2-propanol, tetraethylene glycol, or a combination thereof.
(claims 4, 12)  wherein the organic solvent system is present at from 10 wt% to 20 wt%.
(claims 5, 11) wherein the organic solvent system includes only solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units.

	Jakubek et al. teach an ink composition including carbon black pigment (paragraph 0032), from 50 wt% to 70 wt% water (tables 3-5), 9-25 wt% of an organic solvent system (paragraph 0019), and 1-2 wt% polyurethane (pargarphs 0038-0039).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the teachings of 50 wt% to 70 wt% water (tables 3-5), 9-25 wt% of an organic solvent system (paragraph 0019), and 1-2 wt% polyurethane (pargarphs 0038-0039) taught by Jakubek into the teachings of the invention of Govyadinov for the purpose of achieving optimal printing results.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853